DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The specification and claims 3 and 10 were previously objected to for informalities and rejected under 35 USC §112(b), respectively. The objections and the rejections are now withdrawn as the applicant has amended the specification and the claims.
Claims 1-2 and 4-11 are currently pending in the present application. Claims 1-2 and 9-10 are currently amended; claim 3 is canceled; and claims 4-8 and 11 are original. The amendment dated January 10, 2022 has been entered into the record. 

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2013/0250216, “Chen”), of record.
Regarding claim 2, Chen discloses a display device (Figures 1-3), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate (Figures 1 and 3);
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);

While Chen discloses a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap.
However, Chen teaches matching the chirality of the LC molecules with the design of the electrode patterns to improve transmittance characteristics (Paragraphs [0007]-[0008]), and identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark lines, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). 
Regarding claim 4, Chen discloses the limitations of claim 2 above, and further discloses that a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm ([0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”).

Regarding claim 5, Chen discloses the limitations of claim 2 above, and further discloses that the driving electrode is arranged asymmetrically according to dark lines around pixels (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2, teaching optical dark lines generated in the boundary of the LC display device and the asymmetrical electrode patterns for suppressing the optical dark lines).

Regarding claim 7, Chen discloses the limitations of claim 2 above, and further discloses that the first substrate is a thin film transistor array substrate, the second substrate is a color filter substrate, and the liquid crystal is a negative liquid crystal (Paragraphs [0026]-[0027] and [0029]).

Regarding claim 9, Chen discloses a manufacturing method of a display device (Figures 1-3), comprising:
doping a chiral agent in liquid crystal (Paragraph [0031]) and disposing the liquid crystal doped with the chiral agent between a first substrate and a second substrate (Figures 1 and 3; 203 disposed between 212 and 204); and
asymmetrically arranging a driving electrode (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction) or asymmetrically arranging a black matrix.
While Chen discloses a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap.
However, Chen teaches matching the chirality of the LC molecules with the design of the electrode patterns to improve transmittance characteristics (Paragraphs [0007]-[0008]), and identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark lines, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). 

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhong et al. (US 2017/0045775, “Zhong”), of record.
Regarding claim 1, Chen discloses a display device (Figures 1-2), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate;
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);
wherein the driving electrode is arranged asymmetrically (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction), or the black matrix is arranged asymmetrically, a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”).
While Chen discloses a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap.
However, Chen teaches matching the chirality of the LC molecules with the design of the electrode patterns to improve transmittance characteristics (Paragraphs [0007]-[0008]), and identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). 
Chen further fails to disclose the first substrate and the second substrate are each a flexible substrate or a common substrate.
However, Zhong teaches providing a flexible liquid crystal display comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for wearable applications such as smart glasses, smart phone, etc. (Zhong: Paragraph [0002], [0007]).

Regarding claim 8, Chen discloses the limitations of claim 2 above.
Chen does not disclose the first substrate and the second substrate are each a flexible substrate or a common substrate.
However, Zhong teaches providing a flexible liquid crystal display comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for wearable applications such as smart glasses, smart phone, etc. (Zhong: Paragraphs [0002], [0007]).
Regarding claim 10, Chen discloses the limitations of claim 9 above, and further discloses that the method of doping the chiral agent in liquid crystal and disposing the liquid crystal doped with the chiral agent between the first substrate and the second substrate comprises:
injecting the liquid crystal into a liquid crystal layer (Figures 1 and 3; 203 being disposed into 202), wherein a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”);
adding the chiral agent to the liquid crystal (Paragraph [0031]); and
performing a predetermined process on the liquid crystal (Paragraph [0031] teaching the process of controlling the thickness of the LC layer).
	Chen does not explicitly disclose bonding to form a liquid crystal cell.
	Zhong teaches fixing a color filter substrate and an array substrate together with seal for filling a liquid crystal layer (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method as disclosed by Chen with the teachings of Zhong, to have bonding to form a liquid crystal cell, for the purpose of fixing two substrates together to form an accommodating space therebetween with seal (Zhong: Paragraph [0043]).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shoraku et al. (US. 2009/0284703, “Shoraku”), of record.
Regarding claim 6, Chen discloses the limitations of claim 2 above.
Chen does not disclose that a width of the black matrix is increased in a wide area of dark lines, and the width of the black matrix is reduced in a narrow area of the dark lines.
However, Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (see Figures 1 and 19 and Paragraphs [0130] “As used herein, “to shield an edge portion from incoming light” means shielding not only the edge portion EG1, EG2, EG3 or EG4 but also its associated dark area (i.e., the domain line DL1, DL2, DL3 or DL4)”, [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines” and [0182] “For example, opaque portions with relatively broad widths (e.g., the opaque portions for shielding the domain lines produced in the edge portions parallel to the vertical direction and the opaque portion for shielding the crossed dark lines produced around the center of the pixel region) may be defined by the black matrix layer 132”, teaching adjusting the width of the opaque portions to shield the edge portions and its associated dark area or dark lines as required; see also Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black matrix as disclosed by Chen with the teachings of Shoraku, wherein a width of the black matrix is increased in a wide area of dark lines, and the width of the black matrix is reduced in a narrow area of the dark lines, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Regarding claim 11, Chen discloses the limitations of claim 9 above, and further discloses that the method of asymmetrically arranging the driving electrode or asymmetrically arranging the black matrix comprises:
asymmetrically arranging the driving electrode according to dark lines around pixels (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2, teaching optical dark lines generated in the boundary of the LC display device and the asymmetrical electrode patterns for suppressing the optical dark lines).
However, Chen does not disclose increasing a width of the black matrix in a wide area of the dark lines and reducing the width of the black matrix in a narrow area of the dark lines.
Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (see Figures 1 and 19 and Paragraphs [0130] “As used herein, “to shield an edge portion from incoming light” means shielding not only the edge portion EG1, EG2, EG3 or EG4 but also its associated dark area (i.e., the domain line DL1, DL2, DL3 or DL4)”, [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines” and [0182] “For example, opaque portions with relatively broad widths (e.g., the opaque portions for shielding the domain lines produced in the edge portions parallel to the vertical direction and the opaque portion for shielding the crossed dark lines produced around the center of the pixel region) may be defined by the black matrix layer 132”, teaching adjusting the width of the opaque portions to shield the edge portions and its associated dark area or dark lines as required; see also Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black matrix as disclosed by Chen, with the teachings of Shoraku, to increase a width of the black matrix in a wide area of the dark lines and reduce the width of the black matrix in a narrow area of the dark lines, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871           

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871